IN THE COMMONWEALTH COURT OF PENNSYLVANIA


County of Northumberland                     :
                                             :
            v.                               :   No. 982 C.D. 2021
                                             :
Township of Coal,                            :
                     Appellant               :


PER CURIAM                            ORDER

             NOW, December 16, 2022, having considered Appellant’s application

for reargument, the application is denied.